Citation Nr: 1040684	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  08-39 331	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to an increased disability rating for the Veteran's 
service-connected degenerative disc disease of the lumbar spine, 
with recurrent lumbosacral strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1979 to May 1999.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that in pertinent part, increased the disability 
rating for the Veteran's' low back disability from 0 percent to 
10 percent.  The Veteran appealed that decision, and the case has 
been referred to the Board for appellate review.  

The June 2006 rating decision also granted entitlement to service 
connection for tinnitus and assigned a 10 percent rating 
effective from August 29, 2005.  A Notice of Disagreement (NOD) 
regarding the effective date for that rating was received in 
February 2007.  A Statement of the Case (SOC) was issued in 
November 2008.  However, the Veteran's Substantive Appeal (VA 
Form 9), submitted in December 2008, appealed only the rating 
assigned for the Veteran's low back disability.  The appeal as to 
the effective date for tinnitus has not been perfected.  Absent 
an NOD, a Statement of the Case, and a Substantive Appeal, the 
Board does not have jurisdiction of that issue.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997); Bernard v. Brown, 4 Vet. App. 384 
(1994).


FINDINGS OF FACT

1.  Between August 6, 2003, and February 3, 2009, the Veteran's 
service-connected low back disability was manifested by chronic 
low back pain and slight limitation of motion, but there was no 
objective evidence indicating that the Veteran's disability was 
productive of moderate impairment, that forward flexion was 
limited to 60 degrees or less, that the Veteran had any form of 
ankylosis or that there were any incapacitating episodes having a 
total duration of at least two weeks during a 12-month period, or 
that there was any chronic neurologic deficit associated with 
that condition.  

2.  From February 3, 2009, the objective evidence indicates that 
the Veteran's service-connected low back disability has been 
manifested by incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 12 
months.  


CONCLUSIONS OF LAW

1.  Between August 6, 2003, and February 3, 2009, the criteria 
for a rating in excess of 10 percent for the Veteran's service-
connected low back disability were not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic 
Codes 5292, 5295 (effective prior to September 26, 2003), 
Diagnostic Code 5293 (effective prior to and on September 23, 
2002), and Diagnostic Codes 5237, 5242, 5243 (effective on 
September 26, 2003).  

2.  From February 3, 2009, the criteria for a rating of 20 
percent, but not more, for the Veteran's service-connected low 
back disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Codes 5237, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran dated in November 2005, February 2006, 
May 2007, and July 2008.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 
19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

As for the omission of the general notice of the "old" criteria 
of the Diagnostic Code under which the Veteran was rated, prior 
to the changes in the regulations effectuated in September 2002 
and September 2003, at this stage of the appeal, when the Veteran 
already has notice of the rating criteria as provided in the July 
2008 letter, a reasonable person could be expected to understand 
from the notice what the criteria were for rating the disability, 
and further notice of the exact same information would not aid in 
substantiating the claim.  For this reason the content error did 
not affect the essential fairness of the adjudication, rebutting 
the presumption of prejudicial error.  Sanders v. Nicholson, 487 
F.3d 881, 888-90 (2007). 

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal and have not argued that any 
errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the Veteran in the 
adjudication of his appeal.  Therefore, the Board finds that the 
RO has satisfied the duty to notify and the duty to assist and 
will proceed to the merits of the Veteran's appeal.

Factual Background and Analysis

The Veteran has claimed entitlement to a rating in excess of 10 
percent for his service-connected degenerative disc disease of 
the lumbar spine, with recurrent lumbosacral strain.  
Essentially, the Veteran contends that the current rating 
assigned does not reflect the severity of that condition.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected condition adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set in VA's Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify various disabilities and the criteria for specific 
ranges.  

VA has a duty to acknowledge and consider all regulations which 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  

If  two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required by that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.

 After careful consideration of the evidence, any reasonable 
doubt remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3. While the veteran's entire history is reviewed 
when assigning a disability evaluation, where service connection 
has already been established, and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  However, the Board will consider whether 
separate ratings may be assigned for separate periods of time 
based on facts found, a practice known as staged ratings.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

It should also be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination. 

The Veteran first claimed entitlement to service connection for a 
low back disability in January 2000.  A February 2000 rating 
decision denied entitlement to service connection, finding that 
there was insufficient evidence that the claimed condition 
existed.  A May 2000 rating decision continued that denial.  In 
July 2000 the Veteran again filed a claim for entitlement to 
service connection for that condition.  Following a VA 
examination the RO issued a rating decision in September 2000, 
granting entitlement to service connection for degenerative disc 
disease of the lumbar spine with recurrent lumbosacral strain and 
assigning a noncompensable rating effective from June 1, 1999, 
the day after the Veteran's release from active service.  

In August 2005 the Veteran claimed entitlement to a compensable 
rating.  A June 2006 rating decision granted entitlement to a 
rating of 10 percent, effective from August 6, 2003.  The Veteran 
submitted a Notice of Disagreement (NOD) with that decision in 
February 2007.  The RO issued a Statement of the Case (SOC) in 
November 2008, and in December 2008 the Veteran filed a 
Substantive Appeal (VA Form 9), perfecting his appeal on that 
issue.

The relevant evidence of record in this case includes private 
treatment records, VA treatment records, written statements from 
the Veteran, and testimony presented during a June 2010 hearing 
before a Veterans Law Judge.  

Private treatment records from August 2003 indicate that the 
Veteran was being treated for low back pain with radiculopathy.  
An MRI was conducted on August 6, 2003, which noted discogenic 
disease of the L5/S1.  A consultation based on the results of the 
MRI on August 11, 2003, showed a prescription for pain, with an 
impression of disc disease of the lumbar spine with radiating 
pain to the back of the left leg.  Subsequent consultation show 
at least five consults per year and pain in range of motion was 
noted.  Pain management included epidural steroid injections at 
least annually since September 26, 2003.  

The Veteran was afforded a VA examination in May 2006.  That 
examination did not reveal any evidence of radiating pain on 
movement.  Muscle spasm was absent.  Physical examination noted 
tenderness to palpation over the low lumbar spine area.  Straight 
leg raising test was negative bilaterally and no ankylosis was 
indicated.  Range of motion studies revealed flexion to 90 
degrees with pain beginning at 85 degrees, extension to 30 
degrees with pain beginning at 25 degrees, right lateral flexion 
to 30 degrees, left lateral flexion to 30 degrees with pain at 25 
degrees, right rotation to 30 degrees and left rotation to 30 
degrees with pain after 25 degrees.  The examiner stated that 
joint function was additionally limited after repetitive use by 
pain, fatigue, weakness and lack of endurance, but that this 
limitation was not evidence by decrease in range of motion.  The 
examiner stated that there were no signs of intervertebral disc 
syndrome or any chronic or permanent nerve root involvement.  

Additional private treatment records from December 2006 indicate 
that the Veteran underwent an evaluation of his back pain.  
Physical examination revealed some low back tenderness.  The 
examiner stated that the Veteran had lumbar degenerative disc 
disease, but did not otherwise evaluate the Veteran.  

In the Veteran's October 2008 Substantive Appeal (VA Form 9), he 
stated that he took pain medication prior to his May 2006 VA 
examination and that his condition was significantly worse than 
indicated during that examination.  The Veteran was afforded 
another VA examination in February 2009.  During that examination 
the Veteran reported low back pain with some left sciatic 
radiation.  The examiner indicated that the Veteran did not have 
any radiculopathy and did not have any bowel, bladder or sexual 
dysfunction.  Incapacitating episodes about twice a month and 
lasting about a day were indicated.  The examiner noted that the 
Veteran used a back brace and a TENS unit.  

Physical examination showed normal gait and normal posture.  
There was no indication of spinous or paraspinous tenderness and 
no indication of muscle spasms.  Range of motion studies 
indicated flexion to 90 degrees, extension to 30 degrees, right 
lateral flexion to 30 degrees, left lateral flexion to 30 
degrees, right lateral rotation to 30 degrees and left lateral 
rotation to 30 degrees.  There was no evidence of pain, weakness 
or fatigue with repeated extension or flexion.  Lateral flexion 
did show pain, but no weakness or fatigue.  There was no change 
in range of motion.  Straight leg raising test was negative 
bilaterally.  An MRI was conducted and the examiner's impression 
was an annular tear without associated disc herniation.  Mild 
spinal stenosis was also noted.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge in June 2010.  Although the Veteran himself 
did not report for this hearing, the Veteran's representative 
presented testimony indicating that the Veteran has two days of 
incapacitating episodes a month due to his service-connected low 
back disability and that he has significant functional 
limitations associated with that condition. 

The Board notes that the period on appeal dates back to August 6, 
2003, the date that the RO granted entitlement to a 10 percent 
rating.  Furthermore, the regulations pertaining to evaluating 
disabilities of the spine were revised, effective September 23, 
2002, and again effective on September 26, 2003.  When the rating 
criteria are amended during the course of the appeal, the Board 
considers both the old and the current schedular criteria 
because, should an increased rating be warranted under the 
revised criteria, that award may not be made effective before the 
effective date of the change.  VAOPGCPREC 3-2000.

Prior to September 26, 2003, 38 C.F.R. § 4.71a, Diagnostic Code 
5010, stated that arthritis due to trauma established by x-ray 
findings is rated as degenerative arthritis on the basis of 
limitation of motion under the appropriate diagnostic code for 
the specific joint involved.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, for evaluating limitation of motion of the lumbar 
spine, the criteria for the next higher rating of 20 percent 
require moderate limitation of motion of the lumbar spine.  A 40 
percent rating is warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, DC 5292 (2002).  The medical evidence does not 
show that the Veteran's lumbosacral spine was any more than 
slightly limited in motion from August 6, 2003, to September 25, 
2003.  

The Board also finds that there is no objective evidence to show 
that pain on use or during flare-ups resulted in additional 
functional limitation to the extent that the lumbar spine was 
moderately limited in motion under Diagnostic Code 5292.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Thus, while overall there was additional functional impairment 
shown due to pain on motion, which at times was manifested by 
further limitation of motion of the lumbar spine, the estimates 
or findings of such impairment were not more than slight in 
degree.  Accordingly, the criteria for a rating in excess of 10 
percent under Diagnostic Code 5292 are not satisfied.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Other applicable rating criteria consist of 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003), for evaluating lumbosacral strain.  
Under this code, the criteria for the next higher rating of 20 
percent require lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion in a 
standing position.  The record does show that the Veteran's 
lumbar spine was limited in motion, but not to the degree 
contemplated under Code 5295 for a 20 percent rating.  There is 
no evidence of muscle spasm in the record and no evidence of 
unilateral loss of lateral spine motion in a standing position.  
Thus, the findings do not more nearly approximate or equate to a 
20 percent rating under Diagnostic Code 5295, even considering 
pain on movement, pain on use, or pain during flare-ups.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

 The revised criteria effective on September 26, 2003 are for 
application with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  38 C.F.R. § 4.71a, 
the General Rating Formula for Diseases and Injuries of the 
Spine.

Effective September 26, 2003, the criteria for rating lumbosacral 
strain were revised.  Under the current version, the criteria for 
the next higher rating of 20 percent are forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees, a combined range of motion of the thoracolumbar spine 
not greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis or abnormal kyphosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5237.  Ankylosis could also 
result in a higher rating of 30 percent.  

The revised or current criteria under the General Rating Formula 
for Diseases and Injuries of the Spine provide that normal 
forward flexion of the thoracolumbar spine is zero to 90 degrees, 
normal extension is zero to 30 degrees, normal left and right 
lateral flexion are zero to 30 degrees, and normal left and right 
lateral rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Ankylosis is a condition in 
which the entire thoracolumbar spine is fixed in flexion or 
extension.

As discussed above, the record shows that the Veteran has 
significantly more than 60 degrees of forward flexion, even when 
considering pain on movement, pain on use, pain during flare-ups 
or after repeated motion.  Furthermore, there has never been any 
finding of any type of ankylosis of the thoracolumbar spine.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Therefore, a rating in excess of 10 percent is not 
warranted under Code 5237.

The General Rating Formula for Diseases and Injuries of the Spine 
also provides that any associated objective neurologic 
abnormalities are evaluated separately under an appropriate 
diagnostic code.  The objective evidence of record does not 
indicate that the Veteran has any neurological deficits 
associated with his low back disability.  Specifically, the Board 
notes that the February 2009 VA examiner determined that there 
was no evidence of lower extremity radiculopathy and found that 
lower extremity strength and reflexes were intact.   Accordingly, 
the Board finds that an assignment of a separate rating for 
neurologic deficits is not in order.

The criteria for rating intervertebral disc syndrome, which have 
been in effect for the entirety of the period of appeal, 
including the period prior to September 23, 2003, indicates that 
intervertebral disc syndrome is to be rated based on either the 
total duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 the separate ratings for 
chronic orthopedic and neurologic manifestations, whichever 
method results in the higher rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Effective September 26, 2003, 
intervertebral disc syndrome is rated under either the General 
Rating Formula for Diseases and Injuries of the Spine or the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in the higher rating.

Intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least 2 weeks but less than 4 weeks during 
the past 12 months warrants a 20 percent rating.  Intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months warrants a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002).

After weighing all of the evidence of record and resolving all 
reasonable doubt in favor of the Veteran, the Board finds that 
the Veteran's low back disability currently warrants a rating of 
20 percent, effective from February 3, 2009.  The objective 
evidence of record indicates that the Veteran has incapacitating 
episodes related to his back disability.  Specifically, the 
February 2009 VA examiner stated that the Veteran has 
incapacitating episodes roughly twice a month lasting about one 
day each.  This consists of incapacitating episodes with a 
duration of between two and four weeks.  Accordingly, the 
requirements for a 20 percent rating have been met.  

The Board notes that there is no objective evidence of 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months prior to 
the Veteran's February 2009 VA examination.  Accordingly, a 
rating in excess of 10 percent is not warranted for that period.  

The Board also notes that extraschedular ratings may be assigned 
in exceptional cases.  See 38 C.F.R. § 3.321(b)(1).  The Board 
has considered assignment of an extra-schedular evaluation but 
the record does not show that the Veteran's appealed disability, 
alone, has required frequent hospitalization, or that 
manifestations of that disability exceeds those contemplated by 
the schedular criteria.  In this instance, the Veteran's low back 
disability is clearly accounted for in General Rating Formula, 
which compensates for limitation of flexion and incapacitating 
episodes. The Board finds that the assigned ratings adequately 
address the Veteran's back symptoms and that the schedular rating 
criteria are adequate for the purposes of rating the Veteran's 
service-connected disability at issue.  The Board therefore finds 
that the diagnostic codes applied in evaluating the Veteran's 
service-connected disabilities 




adequately describe the current disability levels and 
symptomatology and, thus, referral for extraschedular rating is 
not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a rating in excess of 10 percent for the Veteran's 
service-connected degenerative disc disease of the lumbar spine, 
with recurrent lumbosacral strain, prior to February 3, 2009, is 
denied.  

Entitlement to a rating of 20 percent for the Veteran's service-
connected degenerative disc disease of the lumbar spine, with 
recurrent lumbosacral strain, but not more, beginning on February 
3, 2009, is granted.  



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


